Citation Nr: 0411368	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that in August 2003, the veteran's representative 
submitted to the Board informal claims for service connection for 
glaucoma as secondary to service-connected diabetes mellitus, as 
well as a claim for separate disability ratings for the scars and 
arthritis arising from the veteran's service-connected right 
shoulder shrapnel wound pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994).  These claims are referred to the RO for the 
appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal. 

2.  The veteran's PTSD causes total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA, 
specifically, by letter dated in July 2002, in which the RO 
explained to the veteran the evidence needed to substantiate his 
claim and the allocation of the burden between VA and the veteran 
to obtain or provide information or evidence for the claim.  
However, the Board emphasizes that, given the disposition of the 
appeal, discussed in detail below, any deficiency in notice or 
assistance is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Therefore, the Board will proceed 
to adjudicate the appeal.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Where an increase in 
an existing disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. § 
4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disability 
in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

The RO established service connection for PTSD in an April 2001 
rating decision.  It assigned a 30 percent disability rating at 
that time.  Its October 2001 rating decision in response to the 
veteran's notice of disagreement clarified the effective date of 
the award, as from February 1999.  The decision considered VA 
medical evidence dated through December 2002 and a VA examination 
report from February 2001. 

The veteran submitted a claim for an increased disability rating 
for PTSD in June 2002.  In the October 2002 rating decision on 
appeal, the RO continued the 
30 percent evaluation.  PTSD is evaluated under Diagnostic Code 
(Code) 9411.  38 C.F.R. § 4.130.  Under Code 9411, a 30 percent 
disability rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent rating is appropriate 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.

The evidence in this case shows that the veteran worked as a high 
school or middle school teacher from 1975 to 1998.  He attempted 
to return to teaching in January 2002, but was unable to continue 
beyond the semester.  A March 2003 statement from the veteran's 
employer indicated that the veteran exhibited signs of a split 
personality and that he was sometimes just unable to perform his 
duties.  Records from the Social Security Administration (SSA) 
show that the veteran was determined to be disabled from May 1998, 
when he stopped teaching, on the basis of his PTSD, as well as 
problems associated with his service-connected right shoulder 
disability.  The June 2002 Administrative Law Judge decision 
states that the PTSD had become the veteran's dominant impairment.  
Referring to a July 2001 mental status evaluation, the decision 
notes that the veteran had been able to cover his PTSD symptoms 
for a while through teaching, but that he developed difficulty 
concentrating and ultimately had to quit.  It also discusses 
findings including difficulty interacting with others, poor 
concentration, being easily agitated, and frequent periods of 
auditory hallucinations.  

VA records indicate that he continues to receive regular 
outpatient treatment, to include at the Vet Center, and reflect 
symptoms consistent with the SSA evaluation.  VA examination in 
July 2002 shows depressed mood, restricted affect, tearfulness, 
suicidal ideation without plan (due to religious beliefs), and 
somewhat slowed mental activity.  The veteran described limited 
daily activities, decreased cognitive ability, and a seriously 
strained relationship with his spouse.  He indicated that he 
stopped teaching because he "couldn't function," "[t]he kids got 
on [his] nerves," and that "[he] got out before anything serious 
could happen."  The examiner stated that the veteran's 
psychosocial impairment was more pronounced that at the time of 
the February 2001 VA examination and assigned a current Global 
Assessment of Functioning (GAF) score of 45.  The report of the 
February 2003 VA examination shows similar findings.  The veteran 
reported having no hobbies and very little social life.  The 
examiner noted that VA outpatient progress notes mentioned a 
pending divorce.  He added that the veteran's depression was so 
pronounced as to warrant a separate diagnosis, noting that 
depression was frequently encountered in veterans with PTSD.  The 
current GAF score was 42.      

In this case, the Board finds that the veteran's overall 
disability picture most nearly approximates the criteria for a 100 
percent evaluation for PTSD.  38 C.F.R. § 4.7.  As stated above, a 
100 percent rating is in order when there is total occupational 
and social impairment.  That is, the evidence shows that the 
veteran stopped teaching due to PTSD symptoms and that he has been 
essentially unable to perform work since that time.  Although the 
SSA decision refers to the service-connected right shoulder 
disability, it is clear that the principal disabling condition is 
PTSD.  In addition, the evidence reflects social isolation and a 
history of alienation from his spouse.  Although the evidence does 
not demonstrate all of the symptoms listed for the 100 percent 
rating, the Board finds that his PTSD does result in complete 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, but permits consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation).  
Accordingly, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 
100 percent disability rating for PTSD.  38 C.F.R. § 4.3.  The 
appeal is granted.       


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for PTSD is 
granted.   

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



